Citation Nr: 1827670	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right leg disability, to include as due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied service connection for a right leg disability.  The RO in Baltimore, Maryland now has jurisdiction.

The Board remanded the issues on appeal for additional development in April 2014, July 2015, and June 2017.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A right leg disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not met.  38 U.S.C. §§  1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Right Leg Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a pre-existing disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include multiple sclerosis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For multiple sclerosis, the disease must have manifested to a degree of 10 percent or more within seven years of service. 38 C.F.R. § 3.307(a)(3).

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,384 (Oct. 17, 2016) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran seeks entitlement to service connection for a right leg disability.  He has advanced two theories of entitlement; one of which is that the disability started in service; the other is that his right leg disability is a chronic and medically unexplained illness related to service in the Persian Gulf during the Persian Gulf War.  The Board will analyze each theory separately.

Direct Service Connection

The Veteran filed a claim in August 2010, claiming a right leg condition because of periodic pain and weakness that started in service.  The Veteran's service treatment records show a treatment complaint in February 1991 for "jumpers knee."  Physical therapy was prescribed.  A May 1991 treatment record noted that the Veteran was seen for bilateral jumper's knee, more on the right.  It was noted that he was doing physical therapy.  The Veteran reported noticeable improvement in both knees.  The left knee was asymptomatic and the right knee only hurt occasionally.  The Veteran indicated that he could run PT with the unit without pain.  Examination shows full range of motion bilaterally with no tenderness or swelling.  The assessment was bilateral jumper's knee resolving.  The Veteran continued to train with his unit, including physical training, with no further reported pain involving the right leg.  The Veteran's separation examination July 1991 showed no complaint of, treatment of, or diagnosis of any right leg or knee condition.

The Veteran asserts that he was very athletic until about 2005 when he noted pain in his legs and arms while doing yard work, and that he had overall stiffness that varied over time.  The possibility of multiple sclerosis or peripheral neuropathy was suggested by private medical examiners in August 2006, but no formal diagnosis was made.

The Veteran received a VA examination for his right leg disability in August 2014.  In noting the Veteran's medical history, the examiner recorded from the Veteran that "stiff man syndrome" was diagnosed in 2011 by a private medical facility.  At that time, the Veteran noted to his medical providers that he also had been diagnosed with hereditary spastic paraparesis in 2003.  The VA examiner noted the Veteran had been seen at a VA medical center where his "stiff man syndrome" diagnosis was in doubt due to the lack of positive antibodies in further testing.  The examiner noted a family history of multiple sclerosis. The examiner rendered a diagnosis of "None," and noted the Veteran had a slowly progressive neurological disorder involving all four extremities, and that a specific diagnosis had not been clearly identified.  Based on this medical evidence, the examiner provided a negative opinion for direct service connection, saying there was insufficient evidence that this neurological condition had its onset in service.  The examiner further stated that there was no evidence to support that a right leg disability existed in service.

VA provided an addendum opinion in January 2015.  This examiner also made no diagnosis of a right leg disability.  The examiner opined that a current right leg disability is less likely than not (less than 50 percent probability) a manifestation of a medically unexplained chronic multisystem illness.  The examiner's rationale was that the illness observed in the Veteran is in the realm of a neuromuscular disorder involving both upper and lower motor neurons predominantly and therefore is not an unexplained chronic multisystem illness, as other features to suggest a multisystem disorder are lacking.  The examiner continued, saying a possible diagnosis of "stiff person syndrome (or stiff man syndrome), a well-established nonmultisystem disorder," existed and IVIG (intravenous immunoglobulin) was the treatment protocol.  The examiner, however, questioned that diagnosis because he also noted that the presence of neurological findings of upper and lower motor neuron involvement.

Another VA addendum opinion was provided in February 2016.  This examiner opined that during the Veteran's active service, no evidence could be found suggestive of a neurological condition, to include a neurological condition of the right leg.  This examiner reviewed the medical history, already noted above, and then formally opined that the Veteran's current neurological illness less likely than as not occurred in service.  The examiner's rationale was that the Veteran's complaints about knee pain in service were temporary and related to overuse.  This examiner considered the Veteran's neurological condition represented spastic quadriparesis, which could have multiple etiologies, and was less likely than not to have been incurred in service or caused by service.  The examiner continued, saying this does not represent a multisystem disorder but a neurological disorder well defined clinically with weakness and spasticity, and that the Veteran's service treatment records contained no record of a neurological condition in service consistent with the Veteran's current neurological condition.

In December 2016, the Veteran, now a paraplegic confined to a wheelchair and living in a nursing home, was admitted to a VA medical center for issues with abdominal distention, and initially was noted to have a progressive neurological disorder of unclear etiology that has resulted in paraplegia, possibly multiple sclerosis.  By February 2017, VA medical professionals had determined the abdominal issues were residuals from a central demyelinating disease, and the Veteran was diagnosed with central non-progressive multiple sclerosis.

The Board notes the Veteran is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In order to be competent, the individual must have personal knowledge, derived from his/her own senses, of what is being attested; "[c]ompetent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge." Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Board notes that Veteran has stated his right leg disability resulted from his active service, but there is no record relating to a right leg condition until the Veteran's self-report of a diagnosis of spastic paraparesis in 2003, 22 years after active service.  A negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Regarding the Veteran's right leg disability, the medical records show that he has received multiple diagnoses over the years to explain his symptoms, to include "stiff man syndrome," spastic paraparesis, and mild peripheral neuropathy, all with unknown etiology.  However, these diagnoses have been called into question.  In light of the multiple diagnoses over the years in an attempt to explain the Veteran's symptoms, the Board finds the VA examinations and opinions to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The Board notes the August 2014 examination and opinion and the January 2015 opinion were originally considered inadequate, but the Board also notes that those examiners had determined the Veteran's symptoms were indicative of an overall neurological condition, which eventually proved true with the February 2017 VA diagnosis of multiple sclerosis.  In addition, the February 2016 examiner noted again that the Veteran's symptoms were not a knee condition per se and noted the Veteran had a neurological condition of unknown etiology that was not related to his temporary knee complaints while in service.  An August 2017 VA examination report indicated that the Veteran had a neurological condition and did not have a specific right leg or right knee condition.  In light of the February 2017 diagnosis of multiple sclerosis, the previous judgments of the VA examiners were, in the totality of the record, to be sound and thorough, with sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  There are no positive nexus opinions from VA in the Veteran's claims file, and none from any private medical authority.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Bostain v. West, 11 Vet. App. 124 (1993).

The Veteran has stated that he first noticed symptoms of weakness, numbness, and stiffness in his right leg during his military service.  Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

To the extent that the Veteran can observe symptoms such as pain in the right leg, he is competent to comment on and endorse these symptoms.  However, the determination of the etiology of his right leg disability is a complex medical determination beyond his competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, his assertions to that effect are of no probative value.

The Board notes the presence of a current disability in the diagnosis of the Veteran's multiple sclerosis, but also notes each of the VA examiners opined that the Veteran's neurological conditions did not have a nexus to service.  
Because the Veteran has no in-service or related disease or injury that occurred in service or within one year after leaving active service that is not already accounted for in his other diagnosed disabilities, the Veteran fails the second prong of the test for entitlement to direct service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In addition, while multiple sclerosis is a chronic disease subject to presumptive service connection as described above, it must become manifest within 7 years after separation from active service.  The Veteran separated from active service in August 1991, and thus the Veteran's current diagnosis of multiple sclerosis would have to have manifested to a degree of 10 percent or more by August 1998.  The first reference to a specific possibility of multiple sclerosis for the Veteran's diagnosis occurs in August 2006, well after the August 1998 presumptive condition time limit for multiple sclerosis.  38 C.F.R. § 3.307(a)(3).

Service Connection Pursuant to 38 C.F.R. § 3.317 Gulf War Illness

The Veteran has asserted that he was a Persian Gulf Veteran by virtue of a deployment along the Red Sea during the Gulf War as member of the 10th Mountain Division with the Multi-National Peace Keeping Force in the Sinai Peninsula.  See February 2012 notice of disagreement; December 2012 VA Form 9.  Therefore, he asserts that he is entitled to service connection under the Persian Gulf presumptions.  Service on or over the Red Sea would qualify the Veteran for these presumptions, while service next to the Red Sea in the Sinai on land would not.  38 C.F.R. § 3.317(e)(2). The Board notes that while the Sinai Peninsula is within the territorial boundary of Egypt and is not part of the Southwest Asia theater of operations, the Board determined that the evidence is in equipoise as to whether the Veteran served in the area defined under 38 C.F.R. §3.317(e)(2) and resolved any doubt in favor the Veteran in finding that the Veteran's service to be qualifying pursuant to 38 C.F.R. § 3.317, as recorded in the Board's remand of June 2017.

However, his claimed right leg disability or diagnosed multiple sclerosis does not qualify as an undiagnosed illness or medically unexplained chronic multi-symptom illness.  For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,384 (Oct. 17, 2016) (codified at 38 C.F.R. § 3.317(a) (1)).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  See Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  Here, in this case, the Veteran's multiple sclerosis is now clearly a diagnosed illness, and was not formally diagnosed until 2017, over 26 years after the Veteran's southwest Asia service.  While the Board notes that the Veteran's symptoms are a possible indication of chronic disability, objective indications of a chronic disability include objective evidence perceptible to an examining physician and non-medical indicators that can be independently verified.  38 U.S.C. § 1117.  Lay evidence describing symptoms unsupported by clinical findings is sufficient to establish service connection for undiagnosed illness under 38 C.F.R. § 3.317, as long as there is no medical evidence indicating the symptoms are related to a known clinical diagnosis.  Here, in this case, the Veteran has a diagnosis of multiple sclerosis based on symptoms first reported in 2003 and diagnosed in 2006, and thus the Board finds that his claimed right leg disability is not entitled to service connection via 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed right leg disability was not incurred in service and is not an undiagnosed illness or medically unexplained chronic multi-symptom illness.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a right leg disability on a direct or Gulf War Illness basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right leg disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


